     Case 2:19-cv-06586-RGK-E Document 50 Filed 03/25/20 Page 1 of 4 Page ID #:521




1      Daniel C. Girard (SBN 114826)
2      Jordan Elias (SBN 228731)
       GIRARD SHARP LLP
3      601 California Street, Suite 1400
4      San Francisco, CA 94108
       Telephone: (415) 981-4800
5      Facsimile: (415) 981-4846
6      dgirard@girardsharp.com
7      jelias@girardsharp.com

8      Counsel for Plaintiffs
9
       [Additional Counsel on Signature Page]
10
11
                             UNITED STATES DISTRICT COURT
12                          CENTRAL DISTRICT OF CALIFORNIA
13
14                                              Case No. 2:19-CV-06586-RGK-E
       A.B., C.D., E.F., and G.H., on
15     behalf of themselves and all others      Hon. R. Gary Klausner
16     similarly situated,
                                                STIPULATION OF DISMISSAL
17            Plaintiffs,
18     v.
19
       THE REGENTS OF THE
20     UNIVERSITY OF CALIFORNIA;
21     JAMES MASON HEAPS, M.D.,

22            Defendants.
23
24
25
26
27
28


                                 STIPULATION OF DISMISSAL
                                CASE NO. 2:19-CV-06586-RGK-E
     Case 2:19-cv-06586-RGK-E Document 50 Filed 03/25/20 Page 2 of 4 Page ID #:522




1          Plaintiffs A.B., C.D., E.F., and G.H. (“Plaintiffs”) and Defendants The Regents of
2    the University of California (“UC Regents”), and James Mason Heaps, M.D. (“Heaps”)
3    (collectively, “Defendants”) stipulate as follows:
4          1.     This action is hereby dismissed under Fed. R. Civ. P. 41(a)(1)(A)(ii) without
5    prejudice with respect to the claims alleged by Plaintiffs individually against Defendants,
6    and without prejudice as to the claims of the proposed class. Plaintiffs and Defendants
7    further agree that each party shall bear his or its own costs and attorney fees, except to the
8    extent that Defendant Heaps has claims for indemnification and reimbursement against
9    Defendant UC Regents. Neither the indemnity and reimbursement claims by Heaps nor
10   Defendant UC Regents’ denial of such claims are affected by this agreement.
11         IT IS SO STIPULATED.
12
13    DATED: March 25, 2020                     /s/ Daniel C. Girard
                                                Daniel C. Girard (State Bar No. 114826)
14                                              Jordan Elias (State Bar No. 228731)
15                                              GIRARD SHARP LLP
                                                601 California Street, Suite 1400
16
                                                San Francisco, CA 94108
17                                              Telephone: (415) 981-4800
18                                              Facsimile: (415) 981-4846
                                                dgirard@girardsharp.com
19                                              jelias@girardsharp.com
20
                                                Amy M. Zeman (SBN 273100)
21                                              Amanda M. Karl (SBN 301088)
22                                              GIBBS LAW GROUP LLP
                                                505 14th Street, Suite 1110
23
                                                Oakland, CA 94612
24                                              Telephone: (510) 350-9700
25                                              Facsimile: (510) 350-9701
                                                amz@classlawgroup.com
26                                              amk@classlawgroup.com
27
                                                Counsel for Plaintiffs
28

                                               1
                                  STIPULATION OF DISMISSAL
                                 CASE NO. 2:19-CV-06586-RGK-E
     Case 2:19-cv-06586-RGK-E Document 50 Filed 03/25/20 Page 3 of 4 Page ID #:523




1     DATED: March 25, 2020                /s/ Debra Yang___________________
                                           Debra Wong Yang (SBN 123289)
2                                          Catherine A. Conway (SBN 98366)
3                                          Jesse A. Cripps (SBN 222285)
                                           Matthew A. Hoffman (SBN 227351)
4
                                           GIBSON, DUNN & CRUTCHER LLP
5                                          333 South Grand Avenue
6                                          Los Angeles, CA 90071-3197
                                           Tel: (213) 229-7000
7                                          dwongyang@gibsondunn.com
8                                          cconway@gibsondunn.com
                                           jcripps@gibsondunn.com
9                                          mhoffman@gibsondunn.com
10
                                          Attorneys for Defendant The Regents of the
11
                                          University of California.
12
13    DATED: March 25, 2020                /s/ Marc Smith____________________
                                           Marc Smith
14                                         Daniel L. Reback
15                                         Georgia Skoumbis
                                           Jeremy D. Smith
16
                                           KRANE & SMITH, APC
17                                         16255 Ventura Blvd., Suite 600
18                                         Encino, CA 91436
                                           Telephone: (818) 382-4000
19                                         Facsimile: (818) 382-4001
20                                         msmith@kranesmith.com
                                           dreback@kranesmith.com
21                                         gskoumbis@kranesmith.com
22                                         jsmith@kranesmith.com
23
                                         Tracy Green
24                                       GREEN & ASSOCIATES
25                                       800 West Sixth Street, Suite 450
                                         Los Angeles, California 90017
26                                       Telephone: (213) 233-2260
27                                       Direct Dial: (213) 233-2261
                                         Facsimile: (213) 477-2260
28
                                         tgreen@greenassoc.com
                                            2
                               STIPULATION OF DISMISSAL
                              CASE NO. 2:19-CV-06586-RGK-E
     Case 2:19-cv-06586-RGK-E Document 50 Filed 03/25/20 Page 4 of 4 Page ID #:524




1                                              Attorneys for Defendant
                                               James Mason Heaps, M.D.
2
3
4                                         ATTESTATION
5          Pursuant to Local Rule 5-4.3.4(a)(2)(i), the ECF filer attests that the other
6    signatory listed, on whose behalf the filing is submitted, concurs in this filing’s content
7    and has authorized this filing.
8
                                             /s/ Daniel C. Girard
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                  STIPULATION OF DISMISSAL
                                 CASE NO. 2:19-CV-06586-RGK-E
